         Case 2:18-cr-00422-SPL Document 464 Filed 02/20/19 Page 1 of 3




 1   feder law office, p.a.
     2930 e. camelback road, suite 160
 2   phoenix, arizona 85016
     (602) 257-0135
 3   bf@federlawpa.com
     fl@federlawpa.com
 4   Bruce Feder - State Bar No. 004832
     Attorney for Defendant, Scott Spear
 5
                                     UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF ARIZONA
 7
 8       United States of America,                    )   NO. CR18-00422 PHX SPL-003
                                                      )
 9                      Plaintiff,                    )   DEFENDANT SCOTT SPEAR’S
                                                      )   JOINDER IN DEFENDANT PADILLA’S
10                      vs.                           )   AND VAUGHT’S MOTION TO DISMSS
                                                      )   DUE TO GOVERNMENT
11       Scott Spear.                                 )   INTERFERENCE WITH RIGHT TO
                                                      )   COUNSEL AND REQUEST FOR
12                      Defendant.                    )   DISCLOSURE OR, IN THE
                                                      )   ALTERNATIVE, MOTION TO
13                                                    )   WITHDRAW [456]
                                                      )
14                                                    )   (Oral Argument Requested)
                                                      )
15
16             The Defendant, Scott Spear, by and through his undersigned attorney, Bruce Feder of Feder

17 Law Office, P.A., hereby joins in Sections I and II of Defendants Andrew Padilla’s and Joye
18 Vaught’s Motion To Dismiss Due To Government Interference With Right To Counsel and Request
19 For Disclosure, Or, In The Alternative, Motion To Withdraw [DE 456] (“Motion to Dismiss”). Mr.
20 Spear adopts the legal positions and bases set forth in those sections of the Motion as if fully set
21 forth herein, and seeks prejudicial dismissal of this matter.
22             Counsel for Mr. Spear does not, at this time, join the alternative request to withdraw that

23 is set forth in Section III of the Motion to Dismiss. The unconstitutionality and infirmity of certain
24 of the government’s seizures is the subject of pending litigation in the Central District of California ,
                                                                                                          1



25
26   1 See, 18-MJ-2872, 18-MJ-2873, 18-MJ-2874, 18-MJ-2875, 18-MJ-2876, 18-MJ-2878, 18-MJ-
     2880 and 18-MJ-2883 (C.D. Cal. 2018).
                                                 1
       Case 2:18-cr-00422-SPL Document 464 Filed 02/20/19 Page 2 of 3




 1 and other government seizures is pending in the Ninth Circuit Court of Appeals2 .      The rulings in
 2 these other Courts could release significant amounts of improperly seized assets and attorney’s fees,
 3 and obviate the need to consider withdrawing, despite the government’s actions improperly seizing
 4 the attorney’s fees and other assets.   Consequently, Mr. Spear will seek reconsideration of the issue
 5 of defense counsel’s withdrawal immediately subsequent to a ruling by these Courts, at such earlier
 6 time as may be appropriate, or as ordered by this Court.
 7
 8                   RESPECTFULLY SUBMITTED this 20th day of February, 2019.
 9
                                                    FEDER LAW OFFICE, P.A.
10
11                                                  /s/ Bruce Feder
                                                    Attorney for Defendant, Scott Spear
12
13                                     CERTIFICATE OF SERVICE
14
15           I hereby certify that on the 20th day of February, 2019, I electronically transmitted the
     foregoing to the Clerk of the Court via the CM/ECF system for filing and transmittal of a Notice
16   of Electronic Filing to the following CM/ECF registrants:

17   Kevin Rapp: Kevin.Rapp@usdoj.gov
     Andrew Stone: Andrew.Stone@usdoj.gov
18
     Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
19   John Kucera: John.Kucera@usdoj.gov
     Reginald Jones: Reginald.Jones@usdoj.gov
20   Peter S. Kozinets: Peter.Kozinets@usdoj.gov
     Attorneys for the United States
21
22   Anne Chapman: anne@mscclaw.com
     Lee Stein: lee@mscclaw.com
23   Paul Cambria: pcambira@lglaw.com
     James Grant: jimgrant@dwt.com
24   Erin McCampbell: emccampbell@lglaw.com
25   Robert Corn-Revere: bobcornrevere@dwt.com

26
     2 See, United States v. Larkin et al., No. 18-56455.
                                                      2
       Case 2:18-cr-00422-SPL Document 464 Filed 02/20/19 Page 3 of 3




     Ronald London: ronnielondon@dwt.com
 1
     Janey Henze Cook: janey@henzecookemurphy.com
 2   John Littrell: jlittrell@bmkattorneys.com
     Kenneth Miller: kmiller@bmkattorneys.com
 3   Whitney Bernstein: wbernstein@bmkattorneys.com
     Michael Piccarreta: mlp@pd-law.com
 4   Stephen M. Weiss: sweiss@karpweiss.com
 5   Michael Kimerer: mdk@kimerer.com
     Rhonda Neff: rneff@kimerer.com
 6   Tom Bienert: tbienert@bmkattorneys.com
     Gary Lincenberg: gsl@birdmarella.com
 7   Ariel Neuman: aneuman@birdmarella.com
     KC Maxwell: kcm@kcmaxlaw.com
 8
     David Wakukawa: dsw@kcmaxlaw.com
 9   Seetha Ramachandran: Seetha.Ramachandran@srz.com
     Attorneys for the Defense
10
11   By: /s/   A. Jones
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            3
